Citation Nr: 0533108	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  02-17 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from November 1967 to November 
1970, with duty in Vietnam from September 1968 to July 1969.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a decision of April 2002 by the 
Department of Veterans Affairs (VA) regional office in 
Buffalo, New York.  

The Board remanded the case for additional development in 
December 2003.  A claim for service connection for hearing 
loss was subsequently granted by the RO and is no longer on 
appeal.  The requested actions have since been completed, and 
the case is now ready for appellate review.


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the claim for service 
connection for seizures and post-traumatic stress disorder, 
and there has been no prejudicial failure of notice or 
assistance to the appellant. 

2.  A seizure disorder was not present during service or 
manifest within a year after service, and did not develop as 
a result of any incident in service.  

3.  The veteran was not involved in combat during service.

4.  The veteran has been diagnosed as having PTSD based on a 
vague account of stressors.

5.  There is no verification that the veteran was exposed to 
such stressors, and the Board finds that the vague stressor 
accounts provided by the veteran are not credible.  


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

2.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.304(f) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the claimant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  Second, the VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.  The VA has promulgated revised 
regulations to implement these changes in the law.  See 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes the discussions 
in the rating decisions, the statement of the case (SOC), the 
supplemental statement of the case (SSOC) and letters sent to 
the veteran informed him of the information and evidence 
needed to substantiate the claims and complied with the VA's 
notification requirements.  The SOCs and SSOC included 
summaries of the evidence that had been obtained and 
considered.  The SOC and SSOC also included the requirements 
that must be met to establish the benefits.  The basic 
elements for establishing these benefits have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The communications, 
such as letters from the RO dated in January 2002, July 2004, 
and November 2004 provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The July 2004 letter from the RO 
specifically advised him that he should submit any evidence 
that he had in his possession.  Thus, the fourth element is 
satisfied.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board notes that in Mayfield, the Court, citing Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II), noted 
that a VCAA notice must be provided to a claimant before the 
initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim.  The veteran's 
initial VCAA letter was provided in January 2002 which was 
prior to the adjudication of his claim in April 2002.  The 
Board notes that it is arguable that the veteran was not 
provided a complete VCAA letter until after the decision 
being appealed.  However, in Mayfield the Court noted that an 
error in the timing of the notice is not per se prejudicial 
and that to prove prejudice, the appellant had to claim 
prejudice with specificity.  In the present case, the Board 
finds that there was no prejudice to the appellant.  The 
Court in Mayfield noted that there could be no prejudice with 
an error in the timing of the VCAA notice if its purpose of 
affording the claimant a meaningful opportunity to 
participate effectively in the processing of the claim, was 
satisfied.  In other words, the claimant should be provided 
VCAA notice and an appropriate amount of time to respond and 
proper subsequent VA process.  That is what was done in the 
present case.  The appellant was given the VCAA notice letter 
and was given an ample opportunity to respond.  The appellant 
has not claimed any prejudice as a result of the timing of 
the VCAA letter.  Therefore, to decide the appeal would not 
be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The service medical records and service personnel 
records have been obtained.  The veteran was afforded a VA 
examination.  The RO obtained all relevant evidence 
identified by the veteran.  The record includes his current 
post service treatment records.  The veteran has declined a 
hearing.  The Board does not know of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Entitlement To Service Connection For A Seizure Disorder.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic disease of the nervous system is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  For multiple sclerosis, the presumptive period 
is seven years.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran reported in his claim form that he has seizures 
which had their onset in 1968 during service.  

The veteran's service medical records do not contain any 
references to seizures.  The report of a medical history 
given by the veteran in October 1970 for the purpose of his 
separation from service shows that he denied a history of 
having ever had dizziness, fainting spells, a head injury, 
periods of unconsciousness, or epilepsy or fits.  The report 
of a medical examination conducted at that time shows that 
clinical evaluation of the neurologic features was normal.  

The earliest post service medical record containing such a 
reference to seizures are dated many years after separation 
from service and long after the expiration of the one year 
presumptive period.  There was no indication that the 
seizures were related to service.  On the contrary, some of 
the records contain histories placing the date of onset in 
1976 while others place the date of onset as having been in 
1980.  The Board notes that both histories place the onset as 
having been long after service.  

There is no medical opinion, or other competent evidence, 
linking a current seizure disorder with any in-service 
occurrence or event.  Specifically, there was no mention of 
any such disorder in service, nor has any medical examiner 
attributed the current condition to the veteran's active 
service.  On the contrary, many of the records, such as a VA 
hospital summary dated in September 1993, reflect that the 
seizures are attributable to ongoing alcohol abuse.  Thus, a 
direct causal link between the veteran's claimed disorder and 
any incident in service has not been demonstrated.  

In summary, the evidence shows that a seizure disorder was 
not present during service or manifest within a year after 
service, and did not develop as a result of any incident 
during service.  Accordingly, the Board concludes that a 
seizure disorder was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  

II.  Entitlement To Service Connection For Post-Traumatic 
Stress Disorder.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a psychosis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  Although service 
connection may be established based on other in-service 
stressors, the following provisions apply for specified in-
service stressors as set forth below:  (1) If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  (2) If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  (3) If a post-traumatic stress disorder claim is 
based on in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f).

In adjudicating a claim for service connection for PTSD, the 
VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.304.  

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger post-traumatic stress disorder, to a 
subjective standard.  The criteria now require exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror.  The question of whether a claimed 
stressor was severe enough to cause PTSD in a particular 
individual is now a clinical determination for the examining 
mental health professional.  See Cohen, supra.  

Nothing in Cohen, however, negates the requirement for a 
noncombat veteran to produce credible corroborating and 
supporting evidence of any claimed stressor used in 
supporting a diagnosis of PTSD.  Id.; Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  The corroboration may be by service 
records or other satisfactory evidence.  See Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  In Doran, a veteran's service 
records had been lost due to fire; however, his account of 
in-service stressors was corroborated by statements from 
fellow servicemen.

The veteran contends that he is entitled to service 
connection for post-traumatic stress disorder as the result 
of a traumatic incident during his active duty service.  He 
asserts that a "Certificate of Combat" which he has 
provided is adequate to corroborate that he was exposed to 
stressors in service. 

The veteran's service medical records do not contain any 
references to a psychiatric disorder.  A medical history 
dated in October 1970 which was given by the veteran for the 
purpose of separation from service shows that he denied 
having nervous trouble of any sort.  He also denied having 
frequent or terrifying nightmares, depression, or excessive 
worry.  The report of a medical examination conducted at that 
time shows that psychiatric evaluation was normal. 

The earliest diagnosis of a psychiatric disorder was many 
years after the veteran's separation from service.  There is 
no medical evidence linking any current diagnosis (other than 
post-traumatic stress disorder) to service.  The Board notes 
that lay persons, such as the veteran, are not qualified to 
offer an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Therefore, the Board finds that a psychiatric disorder was 
not present during service, and a psychosis was not manifest 
within a year after the veteran's separation from service (so 
as to permit application of chronic disorder presumptions 
afforded for psychoses).

Regarding the veteran's claim that he developed PTSD as a 
result of service, the Board finds that at least some of the 
medical evidence which has been obtained reflects that PTSD 
has been diagnosed.  Significantly, however, the evidence of 
record does not establish that the veteran was exposed in 
service to the stressor upon which the diagnosis of PTSD was 
based.  

The veteran has vaguely recounted his claimed stressors, but 
has not provided a detailed description that included names, 
dates or places.  In a statement in support of claim dated in 
June 2000, he stated that he was not comfortable yet to 
verbalize his stressors.  Similarly, a VA medical treatment 
record dated in June 2000 shows that the veteran reported 
that it was a very difficult time of the year for him because 
it was the anniversary of some rather traumatic events which 
occurred while he was in Vietnam, but "He is unable to be 
more specific of and to relate that indeed he did witness 
some rather horrific events during that time frame."  

The Board notes that the report of a VA PTSD examination 
conducted in August 2004 reflects that the examiner noted 
that although the veteran had previously been diagnosed with 
post-traumatic stress disorder, when asked what traumatic 
experiences caused it, his accounts were generally global and 
non specific.  He stated that they kept blowing up our 
vehicles, but he had no dates or names involved in such 
incident.  He also stated that he was traumatized when a 
buddy was struck by an RPG and discussed it as though he had 
witnessed it, but later stated that he did not see it.  He 
said that he did not have any other specific military trauma, 
and if he had, he probably would not remember it.  He then 
described an incident which he recalled in which a bunker he 
was guarding was overrun, but he did not know if that was 
true or had just been a dream.  The examiner noted that the 
veteran was unable to recall seemingly important details of 
events, and there appeared to be some question if he was 
present to experience them.  Following examination, the 
diagnoses included post-traumatic stress disorder; however, 
the examiner stated that in the absence of further 
documentation concerning the [claimed] combat related 
experiences, it cannot be concluded that the veteran had post 
traumatic stress disorder that was related to service.  The 
examiner further concluded that, if the veteran were found to 
have had the traumatizing experiences to which he alluded, 
then it would be much more likely that such problems are 
service-connected.

The Board has reviewed the veteran's service personnel 
records, but finds no indication that he was exposed to 
combat and no information to confirm his claimed stressors.  
The veteran's DD 214 shows that he served in the United 
States Army from November 1967 to November 1970.  His 
military occupational specialty was track vehicle mechanic.  
He received the Vietnam Service Medal, the Vietnam Campaign 
Medal with device, and the Army Commendation Medal, but did 
not receive any decorations or medals which are awarded 
exclusively for involvement in combat.  

His service personnel records also show that he was in 
Vietnam from September 1968 to July 1969.  His record of 
assignments reflects that his principal duties during that 
period were mechanical maintenance and general vehicle 
repair.  A section of the personnel records titled 
"Campaigns" lists the Vietnam Counter Offensive Phase V & 
VI, Tet 1969 Counter Offensive, and "VN Summer-Fall 69."  
Such notations regarding campaigns do not establish 
involvement in combat.  A campaign is a large scale military 
operation which can involve both combat troops and support 
personnel who are not involved in combat.  

With respect to the Certificate of Combat provided by the 
veteran, the Board notes initially that this document was not 
contained in his folder of service personnel records which 
was obtained from the National Personnel Records Center, but 
rather it was submitted by the veteran.  The document is of 
questionable authenticity, as it contains the veteran's name 
but bears a service number which is not his.  Even if 
genuine, the Board concludes that such a certificate would 
establish no more than that the veteran was present in 
Vietnam during the conflict.  It does not confirm his 
presence during any specific combat incidents.  

In reviewing the veteran's contentions and statements since 
his active service, the Board finds that his assertions 
regarding his claimed stressors are not credible.  The 
veteran's reports of stressors are quite vague and are 
seemingly inconsistent with the duties listed in his service 
personnel records.  The Board concludes therefore, that the 
veteran's uncorroborated histories of stressors are not 
credible.  The lack of details further prevents any attempt 
at verifying stressors through other sources.  

The evidence in this case, unlike the evidence in Doran, does 
not include any lay statements from other servicemen 
corroborating the veteran's account of his claimed stressors.  
Although the veteran has submitted lay statements from other 
servicemen, the accounts do not include any mention of any 
stressful incidents, but instead report that the veteran 
drove a truck for the purpose of getting beer from a town.  

In summary, the record does not corroborate the veteran's 
accounts of exposure to the stressful incidents he claims he 
was exposed to during his active service.  Although PTSD has 
been diagnosed, the question of whether he was exposed to a 
stressor in service is a factual determination and VA 
adjudicators are not bound to accept the veteran's statements 
of exposure to combat simply because treating medical 
providers have done so. Wood, 1 Vet. App. at 193.  The 
statements from the veteran upon which the diagnosis of PTSD 
was made are unsupported by any credible evidence.  There is 
no verification that the veteran was exposed to his claimed 
stressors.  As a result, under 38 C.F.R. § 3.304(f), the 
diagnoses of PTSD cannot form the groundwork necessary to 
support the veteran's claim.  The Board finds that the 
evaluations which produced diagnoses of PTSD relied on 
unconfirmed stressors.  VA treating psychiatrists clearly 
based the diagnosis of PTSD on unconfirmed stressors.  
Establishing service connection for PTSD requires both a 
medical diagnosis of that disability and credible supporting 
evidence that the claimed in-service stressor actually 
occurred (as well as competent evidence of a nexus between 
the two).  38 C.F.R. § 3.304(f).  In the absence of credible 
supporting evidence of a stressor, the diagnosis of PTSD by a 
medical professional is insufficient to establish service 
connection for such disorder.  Accordingly, the Board 
concludes that PTSD was not incurred in or aggravated by 
service.


ORDER

1.  Entitlement to service connection for a seizure disorder 
is denied.

2.  Entitlement to service connection for post-traumatic 
stress disorder is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


